Title: Thomas Jefferson to Horatio Turpin, 20 January 1811
From: Jefferson, Thomas
To: Turpin, Horatio


          
            Dear Sir
            Monticello Jan. 20. 11.
          
           Your letter of Dec. 8. arrived here just as I had set out on a journey to Bedford which occasioned an absence of some weeks.  it was not till my return that I recieved your letter, and before that I had seen that a Marshal was already appointed. these births are so generally hopeless. it is for the most part the case of one loaf and ten persons seeking bread.an expected call to Richmond last fall had given me the hope of being able to call on yourself & Doctr Turpin. but my presence there being dispensed with, the occasion of seeing you did not occur. necessity calls me frequently to Bedford; otherwise I do not willingly undertake journies. my only chance therefore of seeing you is that of your having calls into this quarter, in which cases I trust you would not pass us. I salute you with great esteem & respect.
          
            Th:
            Jefferson
        